Citation Nr: 1146615	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for obesity.  

2.  Entitlement to service connection for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for unexplained sores, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for hematochezia.  

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for arthritis.  

7.  Entitlement to service connection for right ear hearing loss.  

8.  Entitlement to service connection for memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

9.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

10.  Entitlement to service connection for diabetes mellitus type II associated with obesity.  

11.  Entitlement to service connection for anxiety.  

12.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hypothyroidism. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to December 1991, including service in the Southwest Asia theater of operations from January 28 to March 13, 1991, and his decorations include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a May 2011 rating decision of the VA Appeals Management Center (AMC) in Washington, D.C.  Some of the claims on appeal have been recharacterized as they appear on the cover page of the instant decision in order to afford the Veteran the broadest scope of review. 

The Veteran presented testimony before the Board in March 2010.  The transcript has been associated with the claims folder. 

In October 2010, the Board remanded this matter for additional development.  

The issues of entitlement to service connection for memory loss, fatigue, diabetes mellitus, and anxiety and to an increased rating for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the Veteran currently suffers from a disability manifested by obesity.

2.  Resolving all reasonable doubt in the Veteran's favor, migraine headaches had their onset in service.

3.  The Veteran served in the Southwest Asia theater of operations from January 28 to March 13, 1991, and has exhibited objective indications of a qualifying chronic disability manifested by sores that is compensably disabling. 

4.  The Veteran served in the Southwest Asia theater of operations from January 28 to March 13, 1991, and has exhibited objective indications of a qualifying chronic disability manifested by gastrointestinal (GI) bleed that is compensably disabling.

5.  The Veteran's hypertension manifested to a compensable degree within one year of service separation.  

6.  Arthritis is due to the Veteran's service-connected residuals of a right shoulder injury and right and left knee injuries.

7.  The Veteran's current right ear hearing loss had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

2.  Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3.  Service connection for a disorder manifested by sores as a qualifying chronic disability is warranted. 38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

4.  Service connection for a disorder manifested by GI bleed as a qualifying chronic disability is warranted. 38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

5.  Hypertension is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2011).

6.  Arthritis was incurred as a result of the Veteran's service-connected residuals of a right shoulder injury and right and left knee injuries.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2011).

7.  Right ear hearing loss was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.317, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, though, the Board need not discuss whether there has been VCAA compliance regarding the claims for service connection for migraine headaches, a disorder manifested by sores, disorder manifested by GI bleed, hypertension, arthritis, and right ear hearing loss because the claims are being granted.  

Regarding the claim for service connection for obesity, the notice requirements were accomplished in a pre-adjudication notice letter sent in October 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  These letters sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and VA and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, the Veteran was provided a hearing related to his present claim and the RO has fully, or at a minimum substantially, complied with the Board's April 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Veteran has been afforded a hearing before a VLJ at which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits, specifically that there is no evidence of a current diagnosis.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran's medical treatment was discussed.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits by describing current symptoms relating to his claimed disabilities.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Finally, although the Board finds that the VLJ complied with the duties set forth in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for certain chronic disorders, such as hypertension and arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Obesity

The Veteran seeks service connection for obesity.  He contends that this condition began while in service and has persisted since that time.

Based on a careful review of the record, the Board finds that service connection is warranted for obesity.  The Board notes that the Veteran has been granted service connection for hypothyroidism, for which weight gain is a symptom considered in rating this condition.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  While the evidence shows that the Veteran stated during the March 2010 hearing that he began gaining weight in service, the Veteran has not been diagnosed with a disability related to his weight aside from hypothyroidism.  A symptom without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Although the Veteran is competent to report that he gained weight in service, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Again, the Veteran is currently service-connected for hypothyroidism.  Therefore, in the absence of evidence of a diagnosed disability distinct from his service-connected hypothyroidism, the preponderance of evidence is against service connection for obesity and the claim is denied.  38 U.S.C.A.  § 5107(b).  Again, the Board must find that the Veteran's statements are outweighed by the objective medical evidence. 

B.  Migraine headaches

The Veteran seeks service connection for migraine headaches.  He contends that this condition began while in service and has persisted since service.

The Veteran's service treatment records reveal that the Veteran was treated for headaches in May 1988, October 1990, and April 1991.

Subsequent to service, the Veteran complained of and was treated for complaints of headaches.  Private treatment records show that in December 1992, the Veteran was kicked in the head by a cow and was treated for dizziness, nausea, loss of memory and a headache.  However, his past medical history at that time was positive for migraines for many years.  In January 1993, the Veteran's migraine headache history was reviewed and it was noted that his most recent episode of head pain and photophobia was in August 1992, prior to being kicked by a cow.  In February 1997, the Veteran underwent a CT scan of the head, which was unremarkable.  

In a March 2011 VA examination, it was noted that the onset of the Veteran's headaches was in 1991 and had been intermittent with remissions since its onset.  During the past 12 months, the Veteran was having headaches weekly, but were not prostrating.  The Veteran was diagnosed as having headaches.  The examiner opined that the Veteran's headaches could be due to age, obesity, and current activity, but he could not say without pure speculation that they were due to military service based on lack of an injury and treatment in service.  

In a November 2011 statement, the Veteran's representative stated that the Veteran's headaches have persisted from the time of service to the present day.

Based on the record, a current disability of migraine headaches has been established.  See March 2011 VA examination.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran credibly reports that his headaches first manifested during service, which is supported by the service treatment records.  He also reports that he suffered from headaches since service.  The Veteran is competent to report continuity of his symptoms and the Board finds him credible.  In addition, the March 2011 examiner stated that he could not say without pure speculation that the Veteran's headaches were due to military service based on lack of an injury and treatment in service.  This opinion is not probative as the Veteran clearly had inservice treatment of headaches.  Although there was an intervening accident where the Veteran was kicked in the head by a cow, the medical evidence and the Veteran's lay statements demonstrate that he had a history of headaches prior to that accident that began in service.  Resolving reasonable doubt in his favor, the Board finds that the evidence supports a grant of service connection for migraine headaches.  See 38 U.S.C.A. §§ 1154, 5107(b).   

C.  Unexplained sores and hematochezia

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  38 C.F.R. § 3.117(c)(2)). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Here, the Veteran has stated that he began having sores during service and continued to have outbreaks after service.  In addition, he also claims having GI bleeding during service and persisted following service.

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to sores.  Therefore, no chronic skin disorder was noted in service.  Service treatment records do show that the Veteran was treated for bloody stools in May 1989.  

Following service, the Veteran received private treatment for contact dermatitis in December 1993 and a skin lesion on the forearm in June 1994.  

In a September 1997 VA examination, the Veteran complained of having sores throughout his body that come and go.  He described the lesions as whiteheads containing clear liquid mostly over his arms that occur two to three times every year.  Physical examination showed that there were no skin lesions present at that time.  

During the February 2008 VA examination, the Veteran reported having blood in his stool, but no diagnosis provided.  The examiner noted that the Veteran had self-reported hematochezia and that there was no evidence of blood in his stool.  A colonoscopy was recommended for further assessment.  

In a March 2011 VA examination, it was noted that the Veteran had a history of GI bleed/hematochezia since 1992 that was intermittent with remissions since onset.  He was taking medication daily for treatment of this condition.  The Veteran was diagnosed as having a GI bleed with an associate problem of hematochezia.  The examiner stated that all conditions could be attributed to a known clinical diagnosis and that his skin disorder and GI bleed could be due to age, obesity, and current activity, but he could not say without pure speculation that they were due to military service based on lack of an injury and treatment in service.  

In a November 2011 statement, the Veteran's representative stated that the Veteran's skin condition and GI bleed have persisted from the time of service to the present day.

The Board finds that service connection is warranted for a disability manifested by sores and a disability manifested by GI bleed.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as sores and GI bleed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran credibly reports that his sores and GI bleed first manifested during service.  His GI bleed was also shown by the service treatment records.  He also reported that he suffered from sores and GI bleed since service.  The Veteran is competent to report continuity of his symptoms and the Board finds him credible.  In addition, the March 2011 examiner stated that all conditions could be attributed to a known clinical diagnosis and that he could not say without pure speculation that the Veteran's sores and GI bleed were due to military service based on lack of an injury and treatment in service.  This opinion is not probative as the Veteran clearly had inservice treatment of bloody stool and there has been no clear diagnosis of these conditions of record.  As such, based on a review of the claims folder, the Board finds the Veteran's sores and GI bleed became symptomatic following separation from service but prior to December 31, 2011.  Further, given the medical evidence, there are objective indications of chronic disability since that time. 

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  In reaching this conclusion, the Board notes that the Veteran is competent to report that he suffered from sores and GI bleed since separation from service and his account is credible. 

In summary, the evidence shows that the Veteran is currently acknowledged to suffer from sores and GI bleed which has not been attributed to known clinical diagnoses.  The disorders have also been manifest to a degree of at least 10 percent under the analogous provisions of the Diagnostic Codes.  For these reasons, the Board finds that service connection for chronic undiagnosed illnesses manifested by sores and GI bleed is warranted.  38 C.F.R. § 3.317.

D.  Hypertension

The evidence of record demonstrates that the Veteran's hypertension manifested to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

During post-service private treatment in December 1992, approximately one year after separation, the Veteran's blood pressure was reported as 160/98.  In December 1993, the Veteran was treated for a skin lesion and his diagnoses included hypertension.  During the March 2011 VA examination, the Veteran's hypertension was reportedly onset in 1992.  His hypertension was being treated with medication.  

The Board finds that the Veteran's hypertension manifest to a compensable degree approximately a year after service separation.  A blood pressure reading in December 1992 included a systolic reading of 160.  While it may be argued that the systolic reading is not evidence that systolic pressure is "predominantly" 160 or more, VA treatment records dated December 1993 show that the Veteran was eventually diagnosed with hypertension, which did not appear to be the initial diagnosis of hypertension.  For these reasons and affording the Veteran the benefit of the doubt, the Board finds that presumptive service connection is warranted for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

E.  Arthritis

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran was granted service connection for residuals of a left knee injury, right knee injury, and right shoulder injury.  The Veteran is also claiming service connection for arthritis.  

Review of the medical evidence of record reveals that the Veteran was diagnosed as having degenerative changes during the March 2011 VA examination.  More specifically, x-rays showed that the Veteran had mild degenerative changes of the right knee, degenerative changes of the left knee, and mild degenerative joint disease of the right shoulder.  The examiner opined that the Veteran's disability relating to the right shoulder and bilateral knees could be at least as likely as not due to service based on injury and/or treatment in service.  

Given the evidence set forth above, the Board finds that service connection is warranted for arthritis of the right shoulder and right and left knees.  The Board finds that the March 2011 opinion includes the Veteran's arthritis of the right shoulder and knees, as the opinion related generally to the Veteran's disability of the right shoulder and knees.  In addition, there is no evidence of record showing that the arthritis is etiologically related to a disability other than the service-connected right shoulder and right and left knees.  Therefore, the Board finds that service connection is warranted on a secondary basis.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

F.  Right ear hearing loss

Impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran had been diagnosed as having right ear hearing loss according to VA standards.  See March 2011 VA examination.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for right ear hearing loss.  

At the outset, it is noted that the Veteran's military occupation specialty was infantry and he engaged in combat as demonstrated by his CIB.  In light of this, his contentions of noise exposure are deemed credible and appear consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  Accordingly, in-service noise exposure is conceded here.

Having determined that the Veteran was exposed to noise during service, the Board must now consider whether the currently-diagnosed hearing loss is causally related to such exposure.  To this end, the medical evidence of record has been reviewed, and will be discussed in pertinent part below.  

Service treatment records show that on enlistment, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
15
LEFT
15
15
10
15
5

The Veteran underwent audiograms during service.  In September 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
15
LEFT
15
20
15
20
10

In August 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
25
LEFT
25
25
20
25
30

Following service, the Veteran was afforded VA examinations in connection with his claim for hearing loss.  

During the February 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
20
20
25
25
35

Speech recognition ability was 94 for both ears.  The Veteran was diagnosed as having mild sensorineural hearing loss at 8000 Hz in the right ear and at 3000 Hz in the left ear.  The examiner stated that it was not possible to determine whether the Veteran's hearing loss was due to service as she did not have the service treatment records.

During the March 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
20
25
30
30
30

Speech recognition ability was 94 for both ears.  The Veteran was diagnosed as having mild to moderate sensorineural hearing loss above 1000 Hz in both ears.  The examiner stated that between entrance into service in 1988 and separation in 1991, a standard threshold shift was recorded.  Specifically, there was a 15 db shift at 6000 Hz in the right ear and a 25 db shift at 4000 Hz and 6000 Hz in the left ear.  The examiner noted that the shift in the right ear was at 6000 Hz, which was not included in the calculation regarding service connection for hearing loss.  The examiner then opined that hearing loss of the left ear was most likely caused by or a result of active duty.  

The Board notes that the Veteran's hearing loss in the right ear met the standard for impaired hearing under 38 C.F.R. § 3.385 during the March 2011 VA examination.  

As an initial matter, the Board points out that the March 2011 VA opinion noted that service treatment records documented standard threshold shifts in both ears, but opined that only the left ear hearing loss was due to service noting the threshold shift in the right ear was at 6000 Hz, which is not used in the calculation of hearing loss for service connection.  However, the Board points out that when audiometric test results during service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

Given the evidence set forth above, service connection for the Veteran's right ear hearing loss is warranted.  Again, in-service noise exposure is conceded here, based on the circumstances of his service.  In fact, service connection had previously been granted for left ear hearing loss based on such in-service noise exposure.  Although the March 2011 examiner opined that only the Veteran's left ear hearing loss was more likely related to service, the rationale offered was faulty as previously discussed.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  This particular opinion is also somewhat inconsistent with the other opinions provided by this examiner during the same examination as he conceded that the Veteran had noise exposure during service such that would support a finding that the Veteran's left ear hearing loss was related to service.  Therefore, the negative opinion as to the right ear is not found to be probative.  

Furthermore, the evidence of record clearly show that the Veteran underwent a threshold shift in both the right and left ears during service.  Although the threshold shift occurred in the right ear at 6000 Hz, the threshold shift demonstrates that the Veteran's hearing in that ear underwent change during service.  

In light of the above, the evidence supports the Veteran's claim for hearing loss of the right ear and, therefore, service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for obesity is denied.

Service connection for a migraine headaches is granted.

Service connection for a disorder manifested by sores is granted.

Service connection for a disorder manifested by GI bleed is granted.

Service connection for hypertension is granted.

Service connection for arthritis is granted.

Service connection for right ear hearing loss is granted.


REMAND

In a May 2011 rating decision, the RO granted service connection for hypothyroidism and assigned a 10 percent rating from September 2007.  In a June 22, 2011 letter, the RO notified the Veteran of the determination.  In July 2011, the Veteran submitted a letter describing weight gain and fatigue during service, which are symptoms considered in rating hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  The Board accepts the Veteran's statement received in July 2011 as a Notice of Disagreement with the May 2011 rating decision.  See 38 C.F.R. § 20.201.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As noted above, the Veteran is claiming fatigue, which may be a symptom of hypothyroidism.  The March 2011 VA examination report stated that the Veteran did not meet the criteria for chronic fatigue syndrome.  Fatigue was noted as a symptom during the thyroid examination.  The examiner also stated that fatigue could be related to age, obesity, and current activity.  As the evidence is unclear as to whether fatigue is a symptom of the Veteran's service-connected hypothyroidism or a separate disability, the Board finds that an examination is necessary to determine the etiology of the Veteran's fatigue.  As the Veteran's hypothyroidism may cause the Veteran's fatigue, an examination assessing the current severity of hypothyroidism should also be obtained.  38 C.F.R. § 3.159(c)(4).

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is also claiming entitlement to service connection for diabetes mellitus.  As the Veteran has been granted service connection for hypothyroidism following the last VA examination in March 2011 and was granted service connection for hypertension in this decision, the Board finds that an examination is necessary to determine if the Veteran's diabetes mellitus is related to hypothyroidism or hypertension.  38 C.F.R. §§ 3.159(c)(4), 3.310(a); Allen, 7 Vet. App. 439.  

Finally, the Board finds that a psychiatric examination is necessary in order to determine the etiology of the claimed memory loss and anxiety.  The Veteran was granted service connection for posttraumatic stress disorder (PTSD) in May 2011.  It is unclear whether the Veteran's memory loss and anxiety are symptoms of his PTSD or independent disabilities.  In December 1992, about one year following separation, the Veteran was kicked in the head by a cow.  During treatment for this accident, the Veteran complained of having memory loss and changes in awareness.  The December 1992 accident should be considered by the VA examiner.  38 C.F.R. §§ 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and/or post-service fatigue, memory loss, anxiety, and diabetes mellitus.  The Veteran should also be notified that he may submit statements describing fully the various symptoms resulting from his service-connected hypothyroidism.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of fatigue and diabetes mellitus.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  

Based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran has a disability manifested by fatigue that had its onset during his active service or is otherwise etiologically related to his active service.  

If the examiner determines that a disability manifested by fatigue is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a disability manifested by fatigue was caused or aggravated as a consequence of the Veteran's hypothyroidism.

Based on the record review and examination results, the examiner should also specifically indicate whether it is at least as likely as not that the Veteran's diagnosed diabetes mellitus had its onset during his active service or is otherwise etiologically related to his active service.  

If the examiner determines that diabetes mellitus is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that diabetes mellitus was caused or aggravated as a consequence of the Veteran's hypothyroidism and/or hypertension.

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the disability manifested by fatigue and diabetes mellitus (i.e., a baseline) before the onset of the aggravation. 

The examiner should discuss the Veteran's competent report that he has had symptoms of fatigue in service and had continuous symptoms since service.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

3.  Schedule the Veteran for a VA thyroid examination to ascertain the current nature and severity of his hypothyroidism.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  

The examiner should identify the nature, frequency and severity of all symptoms of the Veteran's hypothyroidism currently shown.  In doing so, the examiner is specifically requested to indicate whether the disease is manifested by fatigability, constipation, and mental sluggishness; or muscular weakness, mental disturbance, and weight gain.  

If any psychiatric symptoms are shown, the examiner should clarify, to the extent possible, whether such symptoms are related to the hypothyroidism, as opposed to his service-connected psychiatric disability. 

The examiner should discuss the Veteran's competent report regarding his hypothyroid symptoms.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of his psychiatric disorders.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of the Veteran's claimed memory loss and anxiety, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder is related to the Veteran's combat service or is associated with his service-connected PTSD.  

The examiner should specifically discuss the December 1992 accident when the Veteran was kicked in the head by a cow.  The examiner should also clarify, to the extent possible, whether the Veteran's symptoms are related to a disability manifested by memory loss and/or anxiety, as opposed to the service-connected PTSD.

A detailed rationale for any opinion expressed should be provided.

5.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


